Citation Nr: 1541508	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  15-01 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to a rating in excess of 60 percent for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1948 to March 1954 and from May 1954 to June 1968.  These matters are before the Board of Veterans' Appeal (Board) on appeal from an October 2012 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement received in January 2013, the Veteran expressed disagreement with the October 2012 rating decision, which continued a 60 percent rating for the Veteran's ischemic heart disease.  The AOJ has not issued a statement of the case (SOC) addressing this issue, as required, and the Board must remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

The Veteran's claim for TDIU is inextricably intertwined with the pending increased rating claim that is being remanded, and adjudication of the TDIU must be deferred until the intertwined issue is decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must issue a SOC addressing the issue of entitlement to a rating in excess of 60 percent for ischemic heart disease, and advise the Veteran of the period of time afforded for submission of a substantive appeal.  If a timely substantive appeal is received, the issue should be returned to the Board.

2.  The AOJ should then review the record and readjudicate the claim for a TDIU rating (after any further development indicated, and in light of the determination made on the other issue).  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




